UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                          __________________

                             No. 95-60233
                          __________________



     AL COPELAND,

                                           Plaintiff - Appellant,

                                versus

     GOLD COAST CASINO, The Vessel, Her Machinery, Equipment,
     Appurtenances, Tackles, Necessaries, Etc., IN REM,

                                           Defendant,

                                 and

     AMERICAN GAMING CORPORATION, IN PERSONAM; MCCARLIE
     ENTERPRISES, INCORPORATED; GENE MCCARLIE; THOMAS WALMAN,

                                           Defendants - Appellees.


         ______________________________________________

      Appeal from the United States District Court for the
                Southern District of Mississippi
                        (1:93-CV-516-BrR)
         ______________________________________________

                             May 9, 1996

Before GARWOOD, HIGGINBOTHAM and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Appellant Al Copeland appeals from an adverse judgment based

upon Rule 50(a).    Having considered the briefs, oral argument of

counsel, and pertinent parts of the record, we find no error by the

*
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
district court that would require reversal.

       Copeland's breach of contract claim was properly kept from the

jury because the letter of intent was too vague, uncertain, and

lacking in essential terms to be enforceable under Mississippi law.

See Massengill v. Guardian Management Co., 19 F.3d 196 (5th Cir.

1994); Knight v. Sharif, 875 F.2d 516 (5th Cir. 1989).            Copeland's

good faith and fair dealing claim fails due to the absence of a

contractual or fiduciary duty. See Knight, 875 F.2d at 525; Carter

Equip. Co. v. John Deere Indus. Equip.            Co., 681 F.2d 386, 390-91

(5th    Cir.     1982).       Similarly,       Copeland's   various   fraud,

misrepresentation, and estoppel claims fail for lack of reasonable

reliance, and lack of evidence of a misrepresented present fact,

see Solomon v. Walgreen Co., 975 F.2d 1086, 1091 (5th Cir. 1992);

Spragins v. Sunburst Bank, 605 So.2d 777, 780 (Miss. 1992); Singing

River Mall v. Mark Fields, Inc., 599 So.2d 938, 945 (Miss. 1992),

and because the evidence on the essential element of damages was

too speculative to allow a recovery for any of Copeland's alleged

claims.    Finally, the district court did not abuse its discretion

in   excluding     the    damages   evidence    that   Copeland   claims   was

wrongfully excluded at trial.

       AFFIRMED.




                                       2